Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Dec. 14, 2020. Claims 1-10 and 13-22 are pending and currently examined. 

Claim Objection
Claim 13 is objected to for including a period “.” In the middle of the claim. See item (i). Applicant is required to make proper corrections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection has the following 2 grounds.
A. Claim 1 recites “(1) N-terminal truncation of 1-25 amino acids.” This limitation is not clear because it is not clear if the claim requires that all of the 25 amino acids of the N-
B.  Claim 1 recites amino acid positions (e.g. 265-283, 347-375 etc.) of the wild-type HPV66 L1 proteins without providing a reference sequence for the numbering system. It is noted that a reference sequence for wild-type HPV66 L1 is given in claim 13 as SEQ ID NO:1. Applicant may consider including this limitation in claim 1. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6 and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because it is directed to a judiciary exception. 
A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination, are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself. To be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception. 
These claims are directed to a mutant HPV66 L1 protein or a variant thereof, specifying that the variant differs from the mutated HPV66 L1 protein only by substitution, addition or deletion of 1, 2, 3, 4, 5, 6, 7, 8 or 9 amino acids, and retains the 
E.g. claim 14 specifies that the mutant HPV66 L1 comprises any one of SEQ ID NO: 7-11 and 63. As an example, a claimed variant of SEQ ID NO: 7 is analyzed. An alignment between SEQ ID NO: 1 (a wild type HPV66 L1) and SEQ ID NO: 7 is shown below:

Score
Expect
Method
Identities
Positives
Gaps
1025 bits(2650)
0.0
Compositional matrix adjust.
490/497(99%)
492/497(98%)
0/497(0%)

SEQ1   6    PSDNKVYLPPTPVSKVVATDTYVKRTSIFYHAGSSRLLAVGHPYYSVSKSGTKTNIPKVS  65
            PSDNKVYLPPTPVSKVVATDTYVKRTSIFYHAGSSRLLAVGHPYYSVSKSGTKTNIPKVS
SEQ7   2    PSDNKVYLPPTPVSKVVATDTYVKRTSIFYHAGSSRLLAVGHPYYSVSKSGTKTNIPKVS  61

Query  66   AYQYRVFRVRLPDPNKFGLPDPSFYNPDQERLVWACVGLEVGRGQPLGAGLSGHPLFNRL  125
            AYQYRVFRVRLPDPNKFGLPDPSFYNPDQERLVWACVGLEVGRGQPLGAGLSGHPLFNRL
Sbjct  62   AYQYRVFRVRLPDPNKFGLPDPSFYNPDQERLVWACVGLEVGRGQPLGAGLSGHPLFNRL  121

Query  126  DDTEVSNLAGNNVIEDSRDNISVDCKQTQLCIVGCAPALGEHWTKGAVCKSTPGNTGDCP  185
            DDTEVSNLAGNNVIEDSRDNISVDCKQTQLCIVGCAPALGEHWTKGAVCKSTPGNTGDCP
Sbjct  122  DDTEVSNLAGNNVIEDSRDNISVDCKQTQLCIVGCAPALGEHWTKGAVCKSTPGNTGDCP  181

Query  186  PLALVNTPIEDGDMVDTGFGAMDFKLLQESKAEVPLDIVQSTCKYPDYLKMSADAYGDSM  245
            PLALVNTPIEDGDMVDTGFGAMDFKLLQESKAEVPLDIVQSTCKYPDYLKMSADAYGDSM
Sbjct  182  PLALVNTPIEDGDMVDTGFGAMDFKLLQESKAEVPLDIVQSTCKYPDYLKMSADAYGDSM  241

Query  246  WFYLRREQLFARHYFNRAGNVGEAIPTDLYWKGGNGRDPPPSSVYVATPSGSMITSEAQL  305
            WFYLRREQLFARHYFNRAG VGE IP +LY KG NGR+PPPSSVYVATPSGSMITSEAQL
Sbjct  242  WFYLRREQLFARHYFNRAGKVGETIPAELYLKGSNGREPPPSSVYVATPSGSMITSEAQL  301

Query  306  FNKPYWLQRAQGHNNGICWGNQVFVTVVDTTRSTNMTINAAKSTLTKYDAREINQYLRHV  365
            FNKPYWLQRAQGHNNGICWGNQVFVTVVDTTRSTNMTINAAKSTLTKYDAREINQYLRHV
Sbjct  302  FNKPYWLQRAQGHNNGICWGNQVFVTVVDTTRSTNMTINAAKSTLTKYDAREINQYLRHV  361

Query  366  EEYELQFVFQLCKITLTAEVMAYLHNMNNTLLDDWNIGLSPPVATSLEDKYRYIKSTAIT  425
            EEYELQFVFQLCKITLTAEVMAYLHNMNNTLLDDWNIGLSPPVATSLEDKYRYIKSTAIT
Sbjct  362  EEYELQFVFQLCKITLTAEVMAYLHNMNNTLLDDWNIGLSPPVATSLEDKYRYIKSTAIT  421

Query  426  CQREQPPAEKQDPLAKYKFWEVNLQDSFSADLDQFPLGRKFLMQLGPRPPRPKASVSASK  485
            CQREQPPAEKQDPLAKYKFWEVNLQDSFSADLDQFPLGRKFLMQLGPRPPRPKASVSASK
Sbjct  422  CQREQPPAEKQDPLAKYKFWEVNLQDSFSADLDQFPLGRKFLMQLGPRPPRPKASVSASK  481

Query  486  RRAAPTSSSSSPAKRKK  502
            RRAAPTSSSSSPAKRKK
Sbjct  482  RRAAPTSSSSSPAKRKK  498


Therefore, the claimed variant of a mutant HPV66 L1 protein reads on a wild-type HPV66 L1 and/or an N-terminally truncated form of HPV66 L1, both of which exist in nature (an N-terminally truncated form of wildtype HPV66 L1 is considered as a naturally occurring product since it exists in the wild-type HPV66 L1 as a fragment).
Claims 2-4 and 15 involve nucleic acid encoding the claimed protein. Nucleic acid encoding a naturally existing protein also exists naturally.   
Accordingly, claims 1-4, 6 and 13-15 are unpatentable because they read on the whole or an N-terminally truncated HPV39 wild-type L1 protein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 1-10 and 13-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrison et al. (US 6551597 B1, patented on Aril 22, 2003).
The base claim 1 is directed to a mutated HPV66 L1 protein or a variant thereof, wherein as compared with a wild type HPV66 L1 protein, 
(I) the mutated HPV66 L1 protein has the following mutations: 
(1) N-terminal truncation of 1-20 amino acids; and 
(2) (a) substitution of amino acid residues at positions 265-283 of the wild type HPV66 L1 protein with amino acid residues at the corresponding positions of a L1 protein of a second type of wild-type HPV; or 
(b) substitution of amino acid residues at positions 347-357 of the wild type HPV66 L1 protein with amino acid residues at the corresponding positions of a L1 protein of a second type of wild-type HPV; or, 
(II) the mutated HPV66 L1 protein has the mutations as defined in (1) and (2) (b), and further has the following mutation: 
(3) substitution of amino acid residues at positions 51-60 of the wild type HPV66 L1 protein with amino acid residues at the corresponding positions of a L1 protein of a third type of wild-type HPV, or 
(4) substitution of amino acid residues at positions 114-150 of the wild type HPV66 L1 protein with amino acid residues at the corresponding positions of a L1 protein of a third type of wild-type HPV, or 
(5) substitution of amino acid residues at positions 259-283 of the wild type HPV66 L1 protein with amino acid residues at the corresponding positions of a L1 protein of a third type of wild-type HPV; or, (III) the mutated HPV66 L1 protein has the 
According to the 101 rejection above, the claims read on wildtype HPV66 L1 or N-terminally truncated form thereof because the claims recite “a variant thereof”.
Harrison teaches an invention on HPV vaccines comprising L1 multimers. See e.g. Abstract. It teaches that the invention is related to a composition comprising a multimer of a human papillomavirus L1 protein, comprising at least 10 human papillomavirus L1 protein monomers assembled into at least 2 pentamers, wherein the L1 protein does not include amino terminal residues 1-8; and a pharmacologically acceptable carrier. See e.g. claim 1. It further teaches that HPV types which the L1 proteins are derived can be selected from various different types including HPV66. See e.g. claim 8.
Regarding claims 2-4, 8, 19 and 20, Harrison teaches expression of the L1 proteins in host cells. See e.g. columns 3 and 4.
Regarding claims 9-10, Harrison teaches that one embodiment of the invention is a method of immunizing a human against a human papillomavirus, and that a composition which comprises a multimer of a human papillomavirus L1 protein is 
Accordingly, Harrison anticipates claims 1-10 and 13-22. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.